Citation Nr: 0815613	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acute myeloid leukemia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 11, 1956 to January 22, 1958; and in the United 
States Coast Guard from January 10, 1963 to January 2, 1968 
and from August 31, 1970 to July 30, 1971.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has claimed that his acute myeloid leukemia is 
related to his service due to exposure to benzene.

As an initial matter, a review of the claims file shows that 
only a portion of the veteran's service personnel records, 
dated from August 1970 to July 1971, have been obtained in an 
effort to determine whether the veteran was exposed to 
benzene during service.  However, the veteran had additional 
periods of service in the Navy from July 11, 1956 to January 
22, 1958 and the Coast Guard from January 10, 1963 to January 
2, 1968.  Therefore, the RO should obtain the veteran's 
complete personnel records.

In an August 2007 statement in support of claim, the veteran 
stated that he joined the Coast Guard in 1962 as an oiler and 
engineer; worked as an electrician for a civilian employer 
from 1968 to 1970; and returned to the Coast Guard in August 
1970 where he had additional service as an engineer.  After 
service, he worked as a carpenter from 1971 to 1978 and has 
been employed as a police officer from 1978 to the present.

Private medical records show that the veteran was diagnosed 
with acute myeloid leukemia in October 2004.

Private medical records include reports of psychiatric 
evaluations dated in October 2004 which reflect the veteran's 
history of exposure to chemicals both during and after his 
service.  He reported that he served as an engineer during 
service in the Coast Guard after which he worked as an 
engineer on riverboats before becoming a police officer.  The 
report states that he was exposed to multiple chemicals, such 
as a great deal of petroleum distillates, while working 
around engines.  He was also exposed to a number of 
defoliants while living in or near farming country where he 
was exposed to chemical sprays that were used on various 
crops in the countryside including cotton defoliants, boll 
weevil spray, and weed preventative.

In an October 2005 statement, the veteran's private 
oncologist indicated that the veteran provided a history of 
extensive exposure to benzene during service and explained 
that benzene can be absorbed through the skin and lungs.  The 
physician stated that toxicity of benzene has been related to 
cumulative dosage, and that leukemogenic risks have been 
noted to be five to six times higher that the general 
population, with a latency period of eleven years.  As the 
veteran has not been afforded a VA examination, the Board 
finds that an examination of the veteran's back would be 
helpful in this case before a final determination of his 
claim can be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) and 
request copies of the veteran's service 
personnel records, or any other records, 
that have not yet been requested and 
obtained including for the veteran's 
service in the Navy from July 11, 1956 to 
January 22, 1958 and the Coast Guard from 
January 10, 1963 to January 2, 1968.  

2.  The RO/AMC should request the 
Department of Defense (DOD), U.S. Navy, 
and the U.S. Coast Guard to provide 
information about the duties of the 
veteran's military occupational 
specialty(ies) and request them to provide 
information concerning whether the veteran 
was exposed to benzene or any other 
hazardous or cancer-causing chemicals 
during his service.

3.  Schedule the veteran for the 
appropriate VA examination by an 
appropriate medical specialist to 
determine the nature and etiology of any 
acute myeloid leukemia.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

Is it as likely as not (50 percent 
probability or greater) that the 
veteran's acute myeloid myeloma is due 
to or is the result of his service, 
including any objective evidence of 
exposure to benzene or any other 
hazardous or cancer-causing chemicals 
during his service?

Any further special studies must be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

4.  Once all of the above-requested 
development has been completed, the 
veteran's claim for service connection for 
acute myeloid leukemia must be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
must be provided with an appropriate 
supplemental statement of the case, and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

